"***^*#trt*i*¥J'4 "•




                                                      FILED IN
                                                    COURT OF APPEALS


 «—^
     ^W^/dmik
            .            //
                                                       SEP 2 4 2015
                                                       LISA MAT2
JL-' /°//   A ,   /   .. / / /?                .—   CLERK, 5th DISTRICT




       •' /*£ /L*->%e£
                                                             J


M^tlAf&'J- ^X/^A/J^n^S
            ««wi»wit^jW^sfl^n!;^




3U«A& tf/b&K




                                   VX4S




      (A)
     t^t^tSf^^^»„«Mto}!-^i^^^^iy(^K^f«»i




                  Z^/e ^g^^jk
                                                     4




                                                 /<7- /y




                                                 •/c^~ P-z?



1'                                               «2V- £?




                                                           AyH&£~

Stipes, vs. Q/^ f233Sk/. sJiZ V(7c*,Apr



/f?J). ./?//s
                       p.^>^^v^^**W»^^»S^S^^fff^^'w^*^ "'




             COrJ-sd'TUV;
                       ?0/^JS




&) /b(SZ %cL#& Kiev ~/?0 ,,. /a /5
f° S^e^jU*£//



/^-f/         /*=*/**• ^ ^ ^ / /


                                                  .//•£?




                     (&>
         *^&Hi****!W*«*!£#       , -r ta»^.l^««#®*Sig^S*#8ff^^   -




^^*^^yv^^. JZ3 ^£ yV//
                         *! #K3H>as*n**tWiiJi»8sffl)l^m^m-^^mr^mm




 /      /%*y* / ore-'/O , j£ yj, . ^
              X               /^
                                 //f^^/
                                  y/

vo dy^/0^ s^dt&Ut J>--j~ • 7 -y




             ^m-/s>v£^/ tPf- -ZZck^S,                                >&{/




                                                               (8)
                       fi •^*^%oC!*^!^**' •i;1^^«^«'!!^**»w^*i!S«ai*«#S^«H*i|«




                                                                SSc/£ f/e&zerfrte




 7                   '/"/*> y',^ r . /                                           X'   /,   f^^jflii, yPy¥>t>£S


•*--   -•--   * .--^Jra-i-t-. cor -.-,- / ,y-/. /JM ,-vV ••'*-                              ^   *   •                         wrm 7>*i£ *s /s A/££j6y                             /


                                            a^iu&fy&Ytectweftaj9^
                                                                                   V£



V/i Cc«etcfate y /   .    /   /)/    k/

 YY^^a"/s-^*P^Y, x^j
 4?&/e /?Y^Y /^y                                        f^*"* ^ &?u;,J

*&*&£je< * & A*                                'f'fi •° fay*** ** ^M-
j             y yy?'^//'cxy?yy, >"y"                               /^ ,        ^
J—^ *f^yx,y? ^^ '
                                                                    /G^uty &J, ^?c/s
ye &y%>^™iA?z                                               £J£?
                                                  /


yy^A/A &y            ^ /^/rve &/-sy?A,A£
 **^« sy,^,y*£*&y ^ Zh^eZZMS; Y^Uz XLs^iveJA y^e
-ne&rr) 7%t:Y^/ee.£4&'4 co/iYs 0^ y 4ex*. A"



3YY*Y^y*^^Yrs
y/^^^i^OAj^
      i€&oAy /&
cT^fy/^»6*t&
v jzicAY-* ^ Y tY

'* %yA*y        ^ 'We'frYst <5j^r4m


 °* *Hyt4. ^snjyzyy ^ *°
'YY^y^yjA^+/** 9Ae cM-/£*Utt. 4pYJ3£/ secy^mr
               - •M»MWw««&^i#gM^^




is/ ^///A qYJl*- Ay^PYeY^AY
   ' AtW«A ^d€ senpM,^ Yo Y/e ^

^/W^^^ ^aaA-y> c^rmeVo*
'*/<>'/, ^•,yTytuc,yy YYAe&y£M

Yl\Ti 7 ^ "^ ^                      YerteTiGytoer




AtUAx*y&ztutzYYYi-s eoaeYsxefccAse /&
<=ye^/r)£yys y?aj               /96 YY& /'rt-fcg&faY/>'c*&y?'ce s»/Yy <>* ~A&-'w$lf^&y*       '& ^ *&^Y
       6eyo^ y/*                  ^m^^^^^^t^^^^msf^




                                      ¥*AJp


                 ^W;                            ^>y/




A?MA€W^^
yyj: yA?y°"' •* *»A?A                          ^Szz^e;tfrmg'



 ~z&^ ^/^A^^yy^                           7&£ pGomiS^y^yA_
                                            fc/by.
                                     9s
YYY ^fy^-^^*****
           **^««$^^         *%«M&m¥f&&!>&i%^'i




Of/As snoYo^ a^YleAAe ^^A\
 A/ ,a*A SAY- * f &£«/!/&et^y,

%%A11?^if^£Af^ ""St*
                 /^naJ, A£&Jf& Aj
/7
*Yyy"/ 3<=>\
       7®!' ^^- AkSYe AzA
                        ' 3,3A  /3 /J, JP3
                           /^"/'^A7/°ty
AotYsAA f^y Y&T&sy As c&AdurAkd
^6f^iy^yye ^y^yzz^f
t3?aYlY& Y±^tY%
i*y^A^^j^YYYs *'•
                      *?/ . '~^— "i<=y ^07- rAAs


                         cm
       --A*n^*ww&*      ^^^tejSW^^s




Y&Y

 Yyyy^yy^ v^yy^^

Yajouis ~Azs AY) A^A A                           ^                            mm/m®®^^!*




/eAsYAeyjy
                         C£y3y ^YsQ^,
                               &r /Q toovfr
                            u—-A^A,YAi

**f -^e^YtsA^AMLsAyAYYAsA&cf
JaJsuf'fy***1^*- A^           ^*«P!#^^t!»^ss«sW*»#ft?*




           /A~wr^ /^A7TQAt)




        &/.)
                 ie*>w&!5»i>*#&^




 -^> YU: YUi&- ^Yi£s
    oae^yleyf.




Aa^^YY aYy,Y,ALp,Y 6?, 3ny3,

 LyeniAeY Ao a£fi ~2e&A C&arY/ "7^y^&
*<0 ScjvAtTrYcKL 0% £X?A$~,                 A
          r                        '   -^A—^r-
                                                 'A^vT,


                       (Yz>>
    '*«^«#f*$^-;^#*^-*$3n**^




y




                        \ /    A
                                                                                                                 $fHs«»g*;*-^**M!W**
                                                                        wmm^^^m^m^^m^^^^^




Skip to Main Content Logout My Account Search Menu New Civil District Search Refine
                                                                                                  Location : All District Civil Courts   Images Heln
Search Back

                                                     Register of Actions
                                                         Case No. DC-09-13818


LAKEITH AMIR-SHARIF vs. QUICK TRIP CORPORATION, et al                            Case Type: OTHER PERSONAL INJURY
                                                                                   Subtype: PREMISES
                                                                                  Date Filed:   10/02/2009
                                                                                   Location:    191 st District Court




                                                         Related Case Information


Related Cases
 DC-14-03023 (CONSOLIDATION)
 DC-14-03842 (CONSOLIDATION)


                                                             Party Information

                                                                                                 Lead Attorneys
DEFENDANT                     CADIEUX, CHESTER, I                                                B KYLE BRISCOE
                                                                                                 A A Retained
                                                                                                 214-999-0550(W)


DEFENDANT                     QUICK TRIP CORPORATION                                             DONNA C PEAVLER
                                                                                                 A A Retained
                                                                                                 214-999-0550(W)


DEFENDANT                     VAUGHAN, COREY


PLAINTIFF                     AMIR-SHARIF, LAKEITH                                               ProSe



                                                       Events & Orders of the Court

             DISPOSITIONS

12/16/2009   NON-SUIT/DISMISSAL BY PLAINTIFF / PETITIONER (Judicial Officer: LOWY, MARTIN)
             Vol./Book 434E, Page 886, 3 pages

04/26/2012   NON-SUIT/DISMISSAL BY PLAINTIFF / PETITIONER (Judicial Officer: LOWY, MARTIN)
             Vol./Book 444E, Page 280, 1 pages


             OTHER EVENTS AND HEARINGS
10/02/2009   ORIGINAL PETITION (OCaT)
10/02/2009 AFFIDAVIT
10/02/2009 MISCELLANOUS EVENT
             PREMISES LIABILITY COMPLAINT
10/09/2009 ISSUE CITATION
10/09/2009 CITATION
                QUICK TRIP CORPORATION                          Served                10/13/2009
                                                                Returned              10/19/2009
                CADIEUX, CHESTER, III                           Returned Unserved 10/20/2009
                                                                Returned              10/20/2009
10/12/2009   AFFIDAVIT INABILITY TO PAY
11/02/2009   ORIGINAL ANSWER - GENERAL DENIAL
11/05/2009   MOTION - DISMISS
11/09/2009   NOTICE OF HEARING / FIAT
                                                                          mA^^^m^»^rir^^mi"^'''




 11/12)2009    Special Exceptions (9:30 AM) (Judicial Officer LOWY, MARTIN)
 11/12/2009. ORDER-VEXATIOUS
               Vol./Book 434E, Page 534, 1 pages
 11/13/20091 NOTE - CLERKS
               C-PLTFAND DEF VEXATIOUS LITIGANT
 11/13/2009 NOTE - CLERKS
            CCDL
 11/20/2009 CORRESPONDENCE - LETTER TO FILE
 11/20/2009 RESPONSE
            to m/dismiss
 11/20/2009 MOTION - MISCELLANOUS
              allproceedings be conducted via video
 11/20/2009 CORRESPONDENCE - LETTER TO FILE
 11/20/2009 MISCELLANOUS EVENT
              requestcourt to order discoverycontrol plan
 11/20/2009 OBJECTION
              to special exceptions
 11/25/2009 MOTION - MISCELLANOUS
            ADR REFERRAL
 11/25/2009 MISCELLANOUS EVENT
              JUDICIAL NOTICE TO COURT
 11/25/2009   MOTION - DEFAULT JUDGMENT
 12/02/2009 AMENDED PETITION
 12/02/2009 AMENDED PETITION
 12/02/2009 AMENDED PETITION
 12/02/2009 MISCELLANOUS EVENT
            REQ TRIAL SETTING
 12/02/2009 MOTION - MISCELLANOUS
              TELEACCES TO ANNOUNCE READY
 12/02/2009 MISCELLANOUS EVENT
              HABEAS CORPUS TESTIFICATION
 12/04/2009 OBJECTION
            and m/vacate order
 12/04/2009 MISCELLANOUS EVENT
              request forhearing
12/04/2009 CORRESPONDENCE - LETTER TO FILE
12/09/2009 MISCELLANOUS EVENT
              req forhearing-2
12/10/2009 MISCELLANOUS EVENT
              2ND REQ HEARING
12/16/2009 NOTE - CLERKS
           C-ALL DISMISSAL
12/22/2009 NOTICE OF APPEAL • CT. OF APPEALS
12/22/2009 AFFIDAVIT INABILITY TO PAY
12/22/2009 MISCELLANOUS EVENT
              APPAND AFFIDAVIT TO PROCEED ON APPEAL
 12/30/2009 FINDINGS OF FACT/CONCLUSIONS OF LAW
 01/28/2010 CORRESPONDENCE - LETTER TO FILE
)04/13/2011 OPINION
            COURT OF APPEALS
 04/28/2011 MOTION - MISCELLANOUS
              MOTION FOR CONSIDERATION AND RULINGSON ALL MOTIONS FILED
04/28/2011    MOTION - MISCELLANOUS
              MOTION FOR ORDER
05/05/2011    CORRESPONDENCE - LETTER TO FILE
05/05/2011    CERTIFICATE OF LAST KNOWN ADDRESS
05/17/2011    MOTION - MISCELLANOUS
              PLAINTIFFS REQUEST FOR PRODUCTION OF DOCUMENTS
06/23/2011    REQUEST FOR SERVICE
06/23/2011    ISSUE CITATION
06/23/2011    MOTION - RECUSE
06/23/2011    MISCELLANOUS EVENT
              SECOND AMENDMENT CIVIL COMPLAINT
06/29/2011    MISCELLANOUS EVENT
              COURT OF APPEALS MANDA TE
06/29/2011    CORRESPONDENCE - LETTER TO FILE
              COURT OF APPEALS MANDATE LETTER
06/29/2011    MISCELLANOUS EVENT
              COA-MANDATE-R/R
06/29/2011    MANDATE/R&R (OCA and REOPEN CASE)
              Vol./Book 441E, Page 25, 1 pages
07/01/2011    ORDER - MISC.
              REFERRAL
              Vol./Book 441E, Page 008, 1 pages
07/05/2011    CITATION
              3 CITS CERT MAIL 2ND AMD
                 QUICK TRIP CORPORATION                      Served                07/11/2011
                                                             Returned              07/12/2011
                CADIEUX, CHESTER, III                        Served                07/11/2011
                                                             Returned              07/13/2011
                VAUGHAN, COREY                               Returned Unserved 07/26/2011
                                                             Returned              07/26/2011
07/05/2011   ORDER - DENY
             M/RECUSE
             Vol./Book 441E, Page 26, 1 pages
07/06/2011   CORRESPONDENCE -LETTER TO           FILE
07/06/2011   CORRESPONDENCE -LETTER TO           FILE
07/18/2011   CORRESPONDENCE -LETTER TO           FILE
07/21/2011   CORRESPONDENCE - LETTER TO          FILE
07/26/2011   DESIGNATE LEAD COUNSEL
08/19/2011   MOTION - MISCELLANOUS
             MOTION TO DECLARE PLTF A VEXATIOUS LITIGANT AND REQUEST FOR SECURITY
08/29/2011   RESPONSE
             PLTF
09/06/2011   MOTION MISCELLANOUS
             MOTION FOR TELEPHONIC HEARINGOR VIDEO CONFERENCE HEARING
09/19/2011   OBJECTION
             PLTF-JUDGE LOWYPRESIDING OVER HEARINGS/CASE
09/29/2011   OBJECTION
             DEF
10/06/2011   NOTICE OF HEARING / FIAT
             RESCHEDULED
10/26/2011   MOTION HEARING (9:15 AM) (Judicial Officer LOWY, MARTIN)
             DEFT-DECLARE PLTF-VEXATIOUS LITIGANT
                10/06/2011 Reset by Court to 10/26/2011
11/09/2011   NOTE - ADMINISTRATOR
             SEE NOTES
12/14/2011   NOTICE OF CHANGE OF ADDRESS
             LAKEITH AMIR SHARIF
12/16/2011   COLLECTIONS - FINANCIALS
12/23/2011   MOTION - MISCELLANOUS
             2ND MOTION FOR ADR REFERRAL
12/28/2011   CORRESPONDENCE - LETTER TO FILE
12/29/2011   CORRESPONDENCE - LETTER TO FILE
12/29/2011   NOTICE OF CHANGE OF ADDRESS
             PLTF
12/29/2011   NOTICE OF CHANGE OF ADDRESS
           PLTF
01/09/2012 MOTION - MISCELLANOUS
             3RD MOTIONFOR CONSIDERATION AND RULINGS ON ALL MOTIONS FILED TO THE COURT
01/09/2012 MOTION - COMPEL
             MOTION TO COMPEL CLERK TOSERVE DEFENDANT COREY VAUGHAN COPY OF PLTFS AMENDED COMPLAINT
01/13/2012 CORRESPONDENCE - LETTER TO FILE
01/17/2012 MOTION - MISCELLANOUS
             4TH MOTION TO CONDUCT A HEARING
01/17/2012   CORRESPONDENCE - LETTER TO FILE
01/23/2012   CORRESPONDENCE - LETTER TO FILE
02/02/2012   ISSUE WRIT
02/02/2012   BENCH WARRANT
             PER JUDGE LOWY. HAND DELIVERED TO COURT CLERK
                AMIR-SHARIF, LAKEITH                        Returned Unserved 07/03/2012
                                                            Returned              07/03/2012
02/02/2012 ORDER-VEXATIOUS
           HRNG ON DEFT-M/DECLARE PLTF-LITIGANT
             Vol./Book 443E, Page 285, 1 pages
02/02/2012 ORDER-MISC.
           BENCH WARRANT
             Vol./Book 443E, Page 296, 3 pages
02/07/2012 CORRESPONDENCE - LETTER TO FILE
02/13/2012 NOTICE OF APPEAL - CT. OF APPEALS
           2/17/12 NOTIFIED BY 5THCOA
02/15/2012 CORRESPONDENCE - LETTER TO FILE
02/22/2012 MISCELLANOUS EVENT
           5THCOA CARD
02/27/2012 CORRESPONDENCE - LETTER TO FILE
02/27/2012 CORRESPONDENCE - LETTER TO FILE
02/28/2012 MOTION - MISCELLANOUS
           FOR COURT TO CONDUCT A HEARING AND CONSIDER ALL OF PLTFS MOTIONS
03/07/2012 NOTICE OF CHANGE OF ADDRESS
03/08/2012 MOTION HEARING (2:00 PM) (Judicial Officer LOWY, MARTIN)
           BENCH WARRANT-DEFTS MOTION TO DETERMINE IF PLTF IS A VEXATIOUS LIGITIANT
                                                          *e>mffiitfwm$&im   mmmm&mmmwmmm»




              Result: HEARING HELD
 03/08/2012 ORDER-VEXATIOUS
              DECLARE PLTF LITIGANT
              VoL/Book 443E, Page 703, 1 pages
 03/23/2012 CORRESPONDENCE - LETTER TO FILE
              COURT OF APPEALS
 03/30/2012 MOTION - RECONSIDER
 04/16/2012 NOTE - CLERKS
              05-12-00192-CV DISMISSED BY5THCOA 3/22/12 ATAPPELLANTS REQUEST
04/25/2012   CORRESPONDENCE - LETTER TO FILE
04/30/2012   CORRESPONDENCE - LETTER TO FILE
05/04/2012   MOTION - RECONSIDER
05/04/2012   REQUEST FOR FINDING OF FACT/CONCLUSIONS OF LAW
           PLTF
05/21/2012 CORRESPONDENCE• LETTER TO FILE
05/21/2012 MISCELLANOUS EVENT
             NOTICE OFPASTDUEFINDINGS OFFACTANDCONCLUSIONS OFLAW
06/06/2012   CORRESPONDENCE - LETTER TO FILE
06/06/2012   CORRESPONDENCE - LETTER TO FILE
06/07/2012   CORRESPONDENCE - LETTER TO FILE
06/08/2012   AFFIDAVIT INABILITY TO PAY
06/08/2012   CORRESPONDENCE• LETTER TO FILE
06/08/2012   CORRESPONDENCE• LETTER TO FILE
06/15/2012   CORRESPONDENCE•         LETTER TO FILE
             COA
06/15/2012 NOTICE OF APPEAL - CT. OF APPEALS
             6/18/12 MAILED LETTER REQUESTING DESIGNATION LETTER W/IN 3 DAYS
06/18/2012 MANDATE DISMISS
             Vol./Book 444E, Page 801, 1 pages
06/19/2012 MISCELLANOUS EVENT
           COA MANDATE
06/25/2012 CORRESPONDENCE - LETTER TO FILE
06/25/2012 CORRESPONDENCE - LETTER TO FILE
06/25/2012 MOTION - MISCELLANOUS
             2ND MOTION TO CONDUCT HEARING ANDRENDER DECISIONS ONPLTFS PENDING MOTIONS
07/02/2012 CORRESPONDENCE - LETTER TO FILE
07/05/2012 NOTE - CLERKS
             COPY OF CASE SUMMARY MAILED AS REQUESTED TO SUBMIT DESIGNA TION LETTER FORNOA
07/20/2012 REQUEST CLERK PREPARE RECORD
07/24/2012 MOTION - MISCELLANOUS
             MOTION TO STAY JUDGMENT PENDING APPEAL
07/30/2012 CORRESPONDENCE - LETTER TO FILE
           REQUEST FOR HEARING
07/30/2012 MOTION - MISCELLANOUS
           3RD MOTION FOR JUDGE TO CONDUCT HEARING
08/02/2012 CORRESPONDENCE - LETTER TO FILE
08/02/2012 CORRESPONDENCE - LETTER TO FILE
           PLTF REQUEST FOR HEARING
08/17/2012 NOTE - CLERKS
             No COA case no assigned will send NOA to the 5th COA, preparing reqclerk record
08/17/2012 APPELLATE RECORD
             Prepared requested clerk's record, plaintiff/pro se &pauper 0 fee charged Clerk's Record wassubmitted electronically tothe 5th Court of
             Appeals 8/17/2012. clerk's record fee 381pages charged $0-pauper transcript fee $25.00charged $0-pauper total fee $0
08/22/2012 COA - CORRESPONDENCE LETTER
           5THCOA 05-12-01143-CV
08/27/2012 COA - CORRESPONDENCE LETTER
             Corr to 5thCOA Lisa Matz reg Corr from 5th COA on 8/22/2012inreg to contestof affidavit of inability topay
09/04/2012   MOTION - MISCELLANOUS
             3RD-FORJUDGE LOWY TOCONDUCT HRNGS & TORENDERDECISIONS ON ALL OF PLTF'SPENDING MOTIONS/REQUESTS
09/28/2012   NOTICE OF CHANGE OF ADDRESS
             PLTF
09/28/2012 NOTICE OF CHANGE OF ADDRESS
           PLTF
10/09/2012 NOTICE OF CHANGE OF ADDRESS
           PLTF
10/23/2012 SUPPLEMENTAL CLERK'S RECORD REQUEST
10/24/2012 NOTE - CLERKS
             COA case no 05-12-01143-CV, preparingreq SUPP #1 clerkrecord
10/25/2012 APPELLATE RECORD
             COA case no 05-12-01143-CV, Prepared requested SUPP #1 clerk'srecord, plaintiff/pro se &pauper 0 fee charged Clerk's Record was
             submittedelectronicallyto the 5th Courtof Appeals 10/25/2012. SUPP 1 clerk'srecord fee 26 pages charged $0- pauper transcript fee
             $25.00 charged $0-pauper totalfee $0 Confirmation trace pg no 4172
11/13/2012 CORRESPONDENCE - LETTER TO FILE
             RE: 2ND REQUEST FOR SUPPPLEMENTATION OF THE APPELLATE RECORD
11/15/2012 CORRESPONDENCE - LETTER TO FILE
             RESPONSE TO 2ND REQUEST FOR SUPPLEMENTATION OF THE APPELLATE RECORD
11/20/2012 NOTE - CLERKS
                                                                                            i^*igi*!98^»9iyite 11/30/2012 SUPPLEMENTAL CLERK'S RECORD REQUEST
             12/3/12 CR NOTIFIED
  11/30/2012 REQUEST REPORTER RECORD
              12TT/12 CR HAND DELIVERED REQ TO TRANSCRIPT DEPT. THINGS IN REPORTERS RECORD REQ S/B IN CLERKS RECORD REQ
              WILL SCAN AND SUPPLEMENTREQUESTED DOCUMENTS
 12/04/2012 NOTE - CLERKS
              COA case no 05-12-01143-CV, preparing requestedSUPP #2 clerk's record
 12/04/2012 APPELLATE RECORD
              COA caseno05-12-01143-CV, Prepared requested SUPP #2clerk's record, plaintiff/pro se &pauper 0 feecharged Clerk's Record was
              submitted electronically to the 5th Court ofAppeals 12/4/2012. SUPP 2 clerk's record fee 23pages charged $0- pauper transcript fee
              $25.00charged $0-pauper total fee $0 Confirmation trace pg no 5182
 12/07/2012 NOTE - CLERKS
              EMAILED CR. ALL ITEMS W/EXCEPTION OF "H" WAS INCLUDED IN THE ORIGINAL CLERKS RECORD SUBMITTED 5THCOA
            8/17/12.
 01/18/2013 REQUEST REPORTER RECORD
              THIRD. 1/22/13 CR AWARE OF THISAS HE WAS MAILED A COPY BY APPELLANT.
 02/07/2013 ORDER - MISC.
              COA-GRANTS &DIRECTS THECLERK TOSEND APPELLANT COPY OF SUPPL REPORTERSRECORD
              Vol./Book 448E, Page 54, 2 pages
 09/24/2013 CORRESPONDENCE - LETTER TO            FILE
 11/26/2013 OPINION
            57H CO-A
 11/26/2013 CORRESPONDENCE• LETTER TO             FILE
            RE: 5TH COA OPINION
 12/09/2013 CORRESPONDENCE - LETTER TO            FILE
 01/31/2014 CORRESPONDENCE - LETTER TO            FILE
            RE POST JUDGMENT AFFIDAVIT
 01/31/2014 AFFIDAVIT
              POST JUDGMENT SUBMISSION REGARDING APPEAL COSTS
 02/06/2014 MANDATE/R&R (OCA and REOPEN CASE)
              Vol./Book451E, Page 313, 1 pages
 02/07/2014 ORDER - RECUSAL
              transferred to 44th DC Sent 12-11002-B as replacement case.
              VoL/Book451E, Page 323, 1 pages
 02/20/2014 CORRESPONDENCE - LETTER TO FILE
              RE: PLT'S LETTER COPY OF LETTER SENT TO DEFT'S ATTY FOR REQ FOR PRODUCTION & INTERROGATORIES
 02/20/2014 MOTION - MISCELLANOUS
              TO CONDUCT HEARING, & TO CONSIDER & RULE ON ALL OF PLTS PENDING MOTIONS
 02/20/2014 MOTION - COMPEL
              PRODUCTION OF DOCUMENTS REQUESTED BTPLAINTIFF
 02/20/2014 MOTION - MISCELLANOUS
              FOR ALL HEARINGS TO BE CONDUCTED BY TELEPHONIC AND/OR VIDEO CONFERENCE
 02/20/2014 NON-SIGNED PROPOSED ORDER/JUDGMENT
            PLT'S PRETRAIL MOTIONS
 02/20/2014 CORRESPONDENCE - LETTER TO FILE
              RE: PLTS MOTIONS FOR ALL HEARINGS TO CONDUCTED TELEPHONICALLY & PLTS M/COMPEL
 02/24/2014 ORDER•TRANSFER
              TO THE 44TH COURT
              Vol./Book 451E, Page 472, 1 pages
 03/03/2014 ORDER - PRETRIAL
              COPY ALL
              Vol./Book 457B, Page 641, 1 pages
 03/04/2014 CORRESPONDENCE - LETTER TO FILE
 03/10/2014   MOTION - MISCELLANOUS
              2ND - FOR HEARING & RULING ON ALL PENDING MOTIONS
 03/10/2014 CORRESPONDENCE - LETTER TO FILE
            RE: HEARING TO CONSIDER AND RULE ON ALL MOTIONS
 03/25/2014 OBJECTION
              AND RESPONSE TO THE COURT'S MARCH 3, 2013 ORIGINAL PRETRIAL ORDER
 03/25/2014 CORRESPONDENCE - LETTER TO FILE
            RE: LETTER TO ATTORNEY
 03/25/2014 CORRESPONDENCE - LETTER TO FILE
            RE: LETTER TO ATTORNEY ON DISCOVER
 03/25/2014 DISCOVERY
            PLAINTIFF'S NOTICE OF PRODUCTION FROM NONPARTY
 03/25/2014 CORRESPONDENCE - LETTER TO FILE
            RE: SUMMARY OF DOCUMENTS MAILED
 04/02/2014 NOTICE OF HEARING / FIAT
 04/02/2014 CORRESPONDENCE - LETTER TO FILE
 04/02/2014 CORRESPONDENCE - LETTER TO FILE
            RE: HEARING
 04/02/2014 CORRESPONDENCE•          LETTER TO FILE
            RE.SUMMARY
 04/02/2014 CORRESPONDENCE•          LETTER TO FILE
            RE: ELECTRONIC FILING.
 04/02/2014 MOTION - MISCELLANOUS
              2ND MOTION FOR HEARING & RULING ON "ALL" PENDING MOTIONS
04/02/2014 CORRESPONDENCE - LETTER TO FILE
           RE: DOCUMENTS
04/02/2014 CORRESPONDENCE• LETTER TO FILE
           RE: COPIES
04/02/2014 ISSUE CITATION
04/02/2014 CORRESPONDENCE - LETTER TO FILE
04/10/2014 CITATION
                VAUGHAN, COREY                                   Returned Unserved 06/17/2014
                                                                 Returned              06/17/2014
04/17/2014 CORRESPONDENCE - LETTER TO FILE
              RE: FOLLOW-UP REQUESTING HEARING
04/23/2014 MOTION - SUMMARY JUDGMENT
              DEFENDANTS' TRADITIONAL ANDNO-EVIDENCE MOTIONS FOR SUMMARY JUDGMENT
04/24/2014 NOTICE OF HEARING / FIAT
              NOTICE OFHEARING ONDEFENDANT'S TRADITIONAL AND NO-EVIDENCE MOTIONS FORSUMMARY JUDGMENT
04/24/2014 MOTION - MISCELLANOUS
              2ND MOTIONFOR JUDGE TO CONDUCT HEARING
04/28/2014 MISCELLANOUS EVENT
              REQUEST FOR HEARINGS
04/28/2014 MOTION - MISCELLANOUS
              MOTION FOR COURT ORDER DEEMING MATTERS ADMITTED BYTHE DEFENDANT CHESTER CADIEUX III
04/28/2014 MOTION - MISCELLANOUS
              MOTION FOR COURT ORDER DEEMING MATTERS ADMITTED BYQUICK TRIP CORPORATION
04/28/2014 MOTION-COMPEL
              CHESTER CADIEUX III TO MAKE DISCLOSURES AS REQUIRED BY RULE 194
05/08/2014 CORRESPONDENCE - LETTER TO FILE
           RE DOCUMENTS
05/08/2014 CORRESPONDENCE• LETTER TO FILE
           RE: CASE SUMMARY
.05/08/2014 CORRESPONDENCE - LETTER TO FILE
            RE: LETTER TO COURT REPORTER
 05/08/2014 CORRESPONDENCE - LETTER TO FILE
            RE: CASE SUMMARY
05/09/2014 MISCELLANOUS EVENT
              REQUESTFOR COURTCONDUCT HEARING
05/09/2014 CORRESPONDENCE - LETTER TO FILE
           RE: DOCUMENTS
05/09/2014 REQUEST FOR SERVICE
05/09/2014 MOTION - MISCELLANOUS
              3RD MOTION FOR JUDGE TO CONDUCTAHEARING CONSIDER AND RENDER DECISIONS OF ALL OF THE PLAINTIFF'S
              PENDING MOTIONS/PLEADINGS
05/12/2014 ISSUE CITATION
              (WAITING FOR COPY OF SECOND AMENDED COMPLAINT TO SEND)
05/12/2014 CITATION
           CERTMAIULB
                QUICKTRIP CORPORATION                            Unserved
05/19/2014 MISCELLANOUS EVENT
              PLAINTIFF'S 2ND REURGING OF OBJECTIONS TO THE TRIAL COURT'S PRE-TRIAL ORDER
05/19/2014 CORRESPONDENCE - LETTER TO FILE
              RE: OBJECTIONS TO JUNE 6
05/27/2014 MOTION - CONTINUANCE
06/06/2014 Motion - Summary Judgment        (10:00 AM) (Judicial Officer CORTEZ, CARLOS)
06/06/2014 ORDER - RECUSAL
           COPY ALL
              Vol./Book 458B, Page 672, 1 pages
06/06/2014 MISCELLANOUS EVENT
              FAX TRANSMITTAL TO SANDY
06/16/2014 ORDER - TRANSFER
              191STCOURT-COPY ALL
              Vol./Book 458B, Page 773, 1 pages
06/16/2014 ORDER - TRANSFER
              FROM THE 44TH COURT TO 191STCOURT received 11-10130-J as replacement case.
              Vol./Book 417J, Page 739, 1 pages
06/23/2014    CANCELED Non Jury Trial (9:00 AM) (Judicial Officer CORTEZ, CARLOS)
              CASE TRIAL RESET
              Judge recused 6-6-14 Reassigned to 191st.
07/08/2014 ORDER - CONSOLIDATE
              FROM CASE #DC-14-03842-J
              Vol./Book418J, Page 116, 2 pages
 07/09/2014 MOTION - MISCELLANOUS
              REQUEST FOR ADR, CONSIDERATION AND RULING OF ALL PENDING MOTIONS
 07/10/2014   CORRESPONDENCE - LETTER TO FILE
              RE REQUEST FOR ADR
 07/28/2014   ORIGINAL ANSWER - GENERAL DENIAL
                      ^*»^aw*«8Hi#^«^®i^lW




08/26/2014 CORRESPONDENCE - LETTER TO FILE
             RE: MOTION FOR HEARING AND RULINGS TO BE MADE ON ALL PLAINTIFFS MOTIONS, REQUESTS AND PLEADINGS.
09/02/2014 MOTION - MISCELLANOUS
             FOR COURT TO CONDUCT HEARING &RENDER DECISION ON "ALL" OF PLAINTIFFS MOTION, REQUEST, &PLEADINGS
09/10/2014 MOTION - MISCELLANOUS
             MOTIONFOR COURT TO CONDUCT HEARING
09/19/2014 CORRESPONDENCE - LETTER TO FILE
             FROMJUDGBTOPLT
09/30/2014   CORRESPONDENCE - LETTER TO FILE
             (NOTIFIED TRANSCRIPT DESK)
10/03/2014 CORRESPONDENCE - LETTER TO FILE
             RESP TO JUDGE LETTER DATED 09/19/2014 - ROUTED TO C/ADMIN FOR JUDGE REVIEW
10/06/2014 CORRESPONDENCE - LETTER TO FILE
             REQUESTCOPY OF CASE SUMMARY
10/06/2014 CORRESPONDENCE - LETTER TO FILE
             RESPONSE TOREQUEST FOR CASE SUMMARY
10/09/2014 CORRESPONDENCE - LETTER TO FILE
             RE MOTION TO CONDUCT HEARING AND RENDER DECISIONS OF ALL PLANTIFF'S PENDING MOTIONS AND REQUESTS
10/09/2014 MOTION - MISCELLANOUS
             TO CONDUCT HEARING AND RENDER DECISION ON ALL THE PLAINTIFFS PENDING MOTIONS AND REQUESTS
12/01/2014   CORRESPONDENCE - LETTER TO FILE
             W/ATTACHMENTS - (PRO-SEPLT)

                                                    Financial Information




                DEFENDANT QUICK TRIP CORPORATION
                                                                                                                  8.00
                Total Financial Assessment
                                                                                                                  8.00
                Total Payments and Credits                                                                        0.00
                Balance Due as of 01/05/2015
                                                                                                                  8.00
   02/02/2012   Transaction Assessment                                                                          (8.00)
                                                      Receipt# 63328-2012-DCLK     THE PEAVLER GROUP PC
   10/30/2012   PAYMENT (CASE FEES)



                PLAINTIFF AMIR-SHARIF, LAKEITH                                                                  138.00
                Total Financial Assessment                                                                        0.00
                Total Payments and Credits                                                                      138.00
                Balance Due as of 01/05/2015
                                                                                                                 73.00
   05/12/2014   Transaction Assessment                                                                           65.00
   06/17/2014   Transaction Assessment                                                                          219.00
   06/23/2011   Transaction Assessment                                                                           65.00
   07/12/2011   Transaction Assessment                                                                           65.00
   07/13/2011   Transaction Assessment                                                                           65.00
   07/27/2011   Transaction Assessment                                                                          237.00
   10/09/2009   Transaction Assessment                                                                           16.00
   10/09/2009   Transaction Assessment                                                                          807.00
   10/18/2012   CHARGE / BALANCE REDUCTION                                                                       70.00
   10/19/2009   Transaction Assessment                                                                           70.00
   10/20/2009   Transaction Assessment
                   ^«e^M«#*8(ii^-^fc**rf#*>f»*i(-"•K^^^^^^mMiK^im^m^m^^^            us^^a^rtas»




  *~A^Ae:AU)/(Z-~ <5?YxyY
   AjOtoemAWoY

       £AASCO Q/^Al^Jy Gc/ar/l-h'n^


  AAAAiYAYfYP
 ^&tOrjY<
^hy/yA' A~A A *^Y&So* Y&Aa&s
AU*. Q£ 0iy>v4;<
                                                                k A*-£ Ate/A&xA'c
                                                                           /yy^Ar^                                      w.?iw^^:9s*0)»^^^jx'frii!z$>




                            y




                                /,  An a n                          /   A
                                y




            11
        /           /
                                                          ^*~*\
    /           /
/               ;
            \           /
                    ^mm^m^^mm^mmsm^t                                                 mp#m&*&>tr»




                                       The Peavler Group
                                        Attorneys and Counselors

                                           2215 Westgate Plaza
                                         Grapevine, Texas 76051
                                          www.peavlergroup. com
                                        kbriscoe@peavlergroup. com

B. Kyle Briscoe                                                                 Main: (214) 999-0550
(817) 756-7700                                                                   Fax: (214) 999-0551




                                             June 15, 2015



Via Electronic Filing
                                                    }±Ja^
Court Clerk
191st District Court
                                                               ''"'JZ^ZA&iAt
George L Allen, Sr. Courts Building
600 Commerce Street, Box 740
Dallas, Texas 75202

         Re:     Cause No. DC-09-13818; LaKeith Amir-Sharif v. Quick Trip Corporation, et al.
                 In the 191st Judicial District Court of Dallas County, Texas


                                          NOTICE OF HEARING


Dear Clerk:


       Please be advised that (1) Defendants' Amended Motion for Protective Order and for
Sanctions and (2) Defendants' Motion for Protective Order Regarding Plaintiff's Discovery
Requests have been set for telephonic hearing on Thursday, July 9, 2015 at 9:30 a.m.
Accordingly, please call our office at 9:20 a.m. prior to the scheduled 9:30 a.m. hearing, so that
we may initiate the call with the Court and conduct the conference call on time.

         If you have any questions or comments, please do not hesitate to contact me.

                                                         Sincerely,

                                                         A/ B. Kyle Briscoe
                                                         B. Kyle Briscoe


BKB/ej
Court Clerk
June 15, 2015
Page 2                                        The Peavler Group



cc:      Via First Class Mail and
         CMRRR #91 7199 9991 7034 8749 3722
         LaKeith Raqib Amir-Sharif
         TDCJ Number: 01505969
         A.M. Stringfellow Unit
         Ramsey II Prison Unit
         1200 FM 655
         Rosharon, Texas 77583-8602
                        *^m^smmmmm^mmmmmmmm^wms                                    ^>*^igSS*#*W               mtfm^mm^m^^mmmsm^msmmtmmmmmmmm^mmmm^mmmmmmmmimmmmmm^mm.




Court Clerk
July 7, 2015
page 2                                                                   The Peavler Group



cc:      Via First Class Mail and
         CMRRR #91 7199 9991 7034 8749 3784
         LaKeith Raqib Amir-Sharif
         TDCJ Number: 01505969
         A.M. Stringfellow Unit
         Ramsey II Prison Unit
         1200 FM 655
         Rosharon, Texas 77583-8602
                 £ vA il °__JEhe Peavler Group
                 _^_-—*•"   "          Attorneys and Counselors

              cv s~\r\ I 5>           \. 2215 Westgate p,aza
   ^y YYY\  rAva'       kbriscoe@peavlergroup.com
      .Wbriscoe v
B. KYLTrBRISCOE                                                                  Main: (214) 999-0550
(817) 756-7700                                                                    Fax: (214) 999-0551


                                             August 4, 2015


Via First Class Mail and CMRRR #91 7199 9991 7034 8749 3876
LaKeith Raqib Amir-Sharif
TDCJ Number: 01505969
West Garza Unit
4250 Highway 202
Beeville, Texas 78102-8982

        Re:       Cause No. DC-09-13818; LaKeith Amir-Sharif v. Quick Trip Corporation, et al.
                  In the 191st Judicial District Court of Dallas County, Texas


                                SECOND AMENDED NOTICE OF HEARING


Dear Mr. Amir-Sharif:


       Please be advised that (1) Defendants' Amended Motion for Protective Order and for
Sanctions and (2) Defendants' Motion for Protective Order Regarding Plaintiffs Discovery
Requests have been set for telephonic hearing on Friday, September 18, 2015 at 1:00 p.m.
Accordingly, Mr. Amir-Sharif please call our office at 12:50 p.m. prior to the scheduled 1:00 p.m.
hearing, so that we may initiate the call with the Court and conduct the conference call on time.

          If you have anyquestions or comments, please do not hesitate to contact me. •

                                                         Sincerely,

                                                         A/ B. Kyle Briscoe
                                                         B. Kyle Briscoe


 BKB/ej

 cc:      Via Electronic Filing
          Court Clerk
          191st District Court
          George L Allen, Sr. Courts Building
          600 Commerce Street, Box 740
          Dallas, Texas 75202
-4o £&/ A&Jal- ,£&a,*(fo



  /




,~*«A^
                                                 "•e-s




    4»-CXi        V



                                 >7oy»5 yVSS3~ C'*whJ('' •
     /M//jee$ft< /--y4 ¥%£ c^^s^s JZ&MUpa* %^


        /&&:Ar4fl/kff 04SA: *4

V
__   :,.M»Bg>iiilaW8»)3^




       *^± ^Y4cajsa ...7....   t—-f    , "   -• *-"*^ * r+wHes* I2**% Jt^f




       3^A^y/A^AAl/?-r»rA
                                      (4)               ' 7*r%i /s-A
*mm&@t®M&*$%&Wsrt^«;«           w-W^y*sfa,i!^rviiesg^«$s^^




 -Xo &e: Yfm/e- - ^A/tYY
 ^A/oerYAlcY_


     dYoScj&^j/ Y^£c/ACAr-fj C>A>



YAYA ViA^ ^A                            If A " ~
               t^e/sri£>Ys yy$J5S tAY&Y/A)




                                                   y&^s
0* ^mfcrnYrt. &¥y cZ&y^


                                        &S>>
           lpWW**a




/




          'ft /



    A*
    A~\
            v.,.-
_j%m>et*mmim                   ^^jg^j^ii(aaggSttSB^iitsoj.fe'j'^i"*'? jrivr!H"ni it y ^ .it?".-r:-" -~ -                                ig^swt^S^^s^a^                  l^?f*^g£S?**I*^i"'*i **




                                         ^

                                           yj y>YA*s£ *^*Yb, 7i




       ^X*'^^^'
    - *.."»>>imm»                                                                                          C»"
                                •"•"••(•rtWtiiiliB^^                                                             IW.I >.».)»>. Mil!,! n^ii,




                    Y^f^Mk A4AAt--A>f£ AAmAtA                                                                                                                                                      >/
                    y   ij
                                                                                                r*c« . y? yi^ A/^yvS,
                                                                                                                                                                                •«Mm*«ih6



               v%                                 w/


                                                                                                                                     '««ilimiiiaii.'M"»" >'   •   } .     jX Truim,^ J               %



                                                                                                           A? A/ *" ~A '*""" y °Y' AY Y-

        t&y'fYl^AAAf ^*^^AAs^Ay7}
                             'f y
                                                                                                                                                                                                     •Ak/


                                                                                                            •A                                           a                                        ' '"I


                                                                                                                 (A)
                                                                                i4&£*>»




                     Ac/tc. ^Hr^/tciiwrc * y* , >o/ ^ 4 ,.                                                                ^a
        •*w.
 A-*K*e/A*                                   A yAY                    A        /          /'*-'*•-**'**?&*
                                                                                                 * '-a>Ay^A^A
  mmmm/ \f

  AJ AaA^'YA^* ^Y'AAts ^,,A                                                                                                    m.




 *?* rz«r; a,m -, „
                                                                 y^       y'•• ""y" '      y«.iHi»i.t;iiiiiii«iiii>^^

                                                                                                                                     .#
 '•«m+t\mmm*mm




                                                  wawwmin 11 iiiiiiMHW.



  3 f ^ »"»««—> „                            A,
                                                           • I HI
                                                       ' "' •"
                                                                          1....^* WWH
                                                                                  r ^7i
                                                                                      I -     •!!! HI,., .1 I. III.M,,.


                                   Vf                    I. umm i ivi i i .li 11 .imiwi mm,„i.mm^mmmmmmmmmmi^
       i» » ..iii>i;iK«>mi»i i T




*v ^4i.xj AiAcK -A,, x y . / .                                                                                       ,


                                                                                                                                    4?




&&*>f£jiei±f.i                          fc
                                                   '*** /%> ^t' ^ ^
                                                   /
                                                                                           *te3«i#«#^W»                                   s* W-S*CTji«^W»»i#?-. ••
 «w«?wsm*,4 ^m,Ay^ tg&tiifrtt                                  rr

                                                   3


                                                         W/f

                                                             Y
    tt®mmYm ^Ykc^s^-AY
 'AAi* A&fy/ut A^tY/e^'f, zsrcc^YAaaYiA .
                                                                        ^A^aaY




                                               (¥•)
               ^-"•WsfWSK&^Wfg^W^^   •*«•




      ^A^S^Jgyexy ~Y\£cY)^aY? OsZ)


™'^'^6wC7iAcA*AA?,$.i
^^AAAiA^A^^
  'snEKjfe

akJv^*-^      • TAAAA* s^ **#&/>*

                   y
  X^ccrhdl JfO k>£A24D£/S YLy^Y^.AA
                                '/ Sd»43
eft &exrkm&&L oA/ 0jdI<5~.    A



                         (pY)
                  /
              /
       A

     ^*»—.y
//




        c
        J
                                                                            efaeW*w&®*%sl®s®*#m                             'WW




                                                                                                                             •*> ,
    /.» '.a) - A aA*.

                                                                                                    A. /

                                                                                  .yfypfv^A.Js /'«>Cy ^b^^ik^-^'/r.-- -^~                           ' -       —v'




                                                                                                                                        #>%s
             •A*-                ,                 y


  A^S^'feY/fx&fr^yvp/J
 £s$&£?j¥* A$itfAy> -r /
            'A"/£ -V-A^ /
                          •"                                      //
                                                                       j/   x-7              /      ~~~a       > •••



                               ^**i>    +*tr*A-A4**AW*
             (A
             *
                         i«/

                        C;
                                       ^               xVftj (yAAy&s Yh x^y>;»y
  Y/r                                  /&^t .yC'Q^ YYaa^Aa,,^ ska a/> A'.-* aA
    ^Awr- y7^**^'^*^J5cY-cf.f«Af;:, yA
    y               .                       .A AftAs:-.-                     &'.'-&&** j .... .v.                                 yO   s
                 "/Kit"- yy»£A    -•"• -kA. . .»
                            '              /
   )^4^ /^ >>/f y&f^AA -AY,* J . yf                                                                                    ^/ /" ^'
                                                                            r^^dfjc. *

   '*%                                 J. /
                  1•i*«?«^(!*^ai^tip                                A




                                    X
                                            /
                '-       Yf'Y
                                        1

            A




    A


        /            /
I
    V I
                                                    ..    ,.   I




Order entered March 25,2015




                                           In The

                                   Court of Appeals
                         jftftl) ©tetrtct of Cexaa at ©alia*
                                    No. 05-14-01514-CV


                        IN RE LAKEITH AMIR-SHARIF, Relator

                Original Proceeding from the 191st Judicial District Court
                                    Dallas County, Texas
                           Trial Court Cause No. DC-09-13818-E


                                          ORDER

       Based on the Court's opinion of this date, we DENY the petition for writ of mandamus.

We ORDER relator to bear the costs of this original proceeding.


                                                    /s/            CRAIG STODDART
                                                                   JUSTICE
DENY; and Opinion Filed March 25,2015.




     y
         ^hYidY~
                                                                    In The

                                                      (&mirt of Appeals
                                    Jfltftlf Btstrtct nf (teas at Dallas
                                                         No. 05-14-01514-CV

                                      IN RE LAKEITH AMIR-SHARIF, Relator

                          Original Proceeding from the 191st Judicial District Court
                                                         Dallas County, Texas
                                           Trial Court Cause No. DC-09-13818-E


                                          MEMORANDUM OPINION
                                       Before Justices Bridges, Francis, and Stoddart
                                                Opinion by Justice Stoddart
              Relator filed this petition requesting that the Court order the trial court to rule on thirteen

 pending motions. We deny the petition.
                                               Factual and Procedural Background

              This is aslip and fall case filed on October 2, 2009. Over the course ofthe time this case
 has been pending in the trial court, relator has filed roughly forty motions, many of them
 duplicative, and has repeatedly demanded that the trial court set "all" his motions for hearing.
 The case has been appealed to this Court twice since its filing.1
              The first appeal of the case followed an order dismissing the case due to relator's failure
 to comply with the requirements of the trial court's order declaring relator to be avexatious

          saresult of the appeals, during roughly three years of the time s.nce the case was filed, the tnal court coi. dnot act on any of relator s
         As
               Saudi vBnelen 76 SW.3d 108. 114 (Tex. App.-Houston [1st DisL] 2004, pet. denied) ("Generally speakmg, and w.th certam
  motions. See
  exceptions ina|
                 app able he e "nee an appeal has been perfected and the trial court's plenary power to perform certam acts after appeal has
  expired, the appellate court acquires exclusive plenary jurisdiction over the cause.
litigant. The trial court's order dismissing the case was signed on December 16, 2009. During
the two-month period the case was pending prior to the signing ofthe first order ofdismissal, the
relator had filed ten motions and had twice moved for hearings on his motions. We reversed the

trial court's dismissal of the case and remanded the case to the trial court.2

          Upon remand of the case to the trial court, during the succeeding eight-month period,
relator filed seven additional motions in the trial court. Real parties in interest again moved to

declare relator a vexatious litigant and the trial court granted the motion. The trial court again
dismissed the suit on April 26, 2012. We reversed the trial court's second dismissal and
remanded the case to the trial court.3

           Following our second remand of the case, the trial judge recused himself and the case
 was transferred to another district court. In the two months following the transfer of the case,
 relator filed twelve motions. The second trial judge then recused himself and, on June 6, 2014,
 the case was transferred to a third trial court in which it is currently pending. The trial court
 subsequently consolidated two additional lawsuits filed by relator against real parties in interest
 with this case. Relator filed at least four additional motions following the transfer ofthe case to
 the court in which it is currently pending. Throughout the time the case has been pending,
 relator repeatedly corresponded with the trial court demanding that "all" his motions and
  requests be set for hearing and determined.4


       2Amir-Sharifv. Quick Trip Corp.. No. 05-09-01497-CV. 2011 WL 1367042. at *4 (Tex. App.-Dallas Apr. 12, 2011, no pet.).
       1 \mir-Sharifv. Quick Trip Corp., 416 S.W.3d 914,921 (Tex. App.-Dallas 2013, no pet.).




  entitled to relief requested).


                                                                     -2-
                »•w^4W^•WfllSl*S^9W^'E^'Vi'^^*ifc,




        On September 19, 2014, before the present petition for writ of mandamus was filed the

trial judge advised relator by letter:

        Your request for setting "all" motions and requests is insufficient to advise the
        court which specific motions you are requesting be set for hearing or considered .
        . .[I]t is the party's obligation to notify the court which specific motions it desires
        to have the court set a hearing on or consider under submission. As it stands now,
        the Court is unable to determine which pleadings or "requests" need Court
        attention ... If you will request either a hearing or submission date and time for a
        specific motion (referred to by title and filing date), the Court will respond
        promptly.

In response, for the first time in the case, relator identified specific motions he would like heard
and he further requested that a hearing be conducted on the defendants' discovery objections.

Despite the trial court's obvious efforts to resolve relator's motions, relator filed this mandamus
proceeding less than six weeks later seeking to compel rulings by the trial court on thirteen
motions. Nevertheless, in a continuing effort to respond to relator's numerous motions, the trial

judge advised the parties by letter:

         Many of Plaintiffs motions and/or "requests" are of a more administrative nature
         versus requesting a substantive ruling. Many are of the type that are normally
         handled by a simple request and no order is ever issued, for example, Plaintiffs
         request to have the court reporter make a record of all proceedings.
 The trial court then advised the parties of the rulings on a number of the motions identified by
 relator and set the remainder for hearing, issuing an order to the correctional facility where

 relator is housed requesting that relator be made available for a telephone hearing on his motions.
         Mandamus is an extraordinary remedy that is available only in limited circumstances.

 CSR Ltd. v. Link, 925 S.W.2d 591, 596 (Tex. 1996) (orig. proceeding) (citing Walker v. Packer,
 827 S.W.2d 833, 840 (Tex. 1992) (orig. proceeding)). Ordinarily, to obtain mandamus relief, a
  relator must show both that the trial court has clearly abused its discretion and that relator has no
  adequate appellate remedy. In re Prudential Ins. Co., 148 S.W.3d 124, 135-36 (Tex. 2004)
  (orig. proceeding).


                                                     -3-
       The trial court's rulings have rendered relator's petition moot with respect to a significant

number of the motions that are the basis of his petition. A case becomes moot if a controversy

ceases to exist. In re Kellogg Brown & Root, Inc., 166 S.W.3d 732, 737 (Tex. 2005) (orig.

proceeding) ("A case becomes moot if a controversy ceases to exist between the parties at any
stage of the legal proceedings."); State Bar ofTex. v. Gomez, 891 S.W.2d 243, 245 (Tex. 1994)
(orig. proceeding) (stating that for controversy to be justiciable, there must be a real controversy
between the parties that will be actually resolved by the judicial relief sought); Dow Chem. Co. v.
Garcia, 909 S.W.2d 503, 505 (Tex. 1995) (orig. proceeding) (court will not issue mandamus if it

would be useless or unavailing). Based on the trial court's disposition of the vast majority of
motions on which the relator has requested a hearing, a justiciable controversy no longer exists

with respect to those motions.

        As to the remainder of the motions, we cannot conclude the trial court has abused its

 discretion in failing to take action on the motions. Atrial court abuses its discretion when it fails
 to rule on pretrial motions that have been properly presented to it within areasonable time. In re
 Amir-Sharif, 357 S.W.3d 180, 181 (Tex. App.-Dallas 2012, orig. proceeding). Acourt is not,
 however, required to rule on a motion that has not been properly called to its attention. In re
 Davidson, 153 S.W.3d 490, 491 (Tex. App.—Amarillo 2004, orig. proceeding); Metzger v.
 Sebek, 892 S.W.2d 20, 49 (Tex. App.—Houston [1st Dist.] 1994, writ denied). The duty to
 procure ahearing rests on the moving party, not upon the trial judge. Bolton's Estate v. Coats,
 608 S.W.2d 722, 729 (Tex. Civ. App.—Tyler 1980, writ refd n.r.e.). Given the substantial
  quantity of motions filed in this case and the number of judges who have presided over the case,
  until relator specifically identified the motions on which he sought ahearing, the motions upon
which relator sought a ruling had not been properly called to the attention of the judge who

assumed responsibility for the case on June 6, 2014.5

         With regard to those motions on which relator has now specifically requested a hearing,

relator has not shown the trial court has failed to take action within a reasonable time.                                                 No

litigant is entitled to a hearing at whatever time he may choose. In re Chavez, 62 S.W.3d 225,

229 (Tex. App.—Amarillo 2001, orig. proceeding). A trial court has a reasonable time within

which to consider a motion and to rule. Barnes v. State, 832 S.W.2d 424, 426 (Tex. App.—

Houston [1st Dist.] 1992, orig. proceeding). The circumstances of the case dictate whether the

trial court has ruled within a reasonable time. Barnes, 832 S.W.2d at 426.                                                 Many factors

determine whether a trial court has ailed within a reasonable time. Among these are "the trial

court's actual knowledge of the motion, whether its refusal to act is overt, the state of the court's

docket, and the existence of other judicial and administrative matters which must be addressed

first." Chavez, 62 S.W.3d at 228-29.

           Nothing in the mandamus record in this case suggests the trial court has abused its
 discretion in failing to rule on relator's motions. Indeed, the record reflects the current trial
judge has made a diligent effort to determine which motions filed by relator remain relevant and
 to rule on those motions. We DENY the petition.




                                                                            CR
                                                                               JUSTIC
 141514F.P05




      5Real party in interest points out that the majority of relator's motions lack acertificate of conference. Absent acertificate of conference
 the clerk of court may not set amotion for hearing. DALLAS (TEX.) Civ. Dist. CT. Loc. R. 2.07(a). Thus, even had relator specifically requested
 a hearing on these motions, they could not have been set for hearing.


                                                                         -5-
(Uoarf of Appeals
Jtflh Sifitritf af Wexas at Sanaa                            'DA1L3S .750
George L. Allen Sr. Courts Building
600 Commerce Street, Suite 200                               26 MAR '15                               .«"-°%
Dallas, Texas 75202                                         •PM 8 1                                    CT^             PITNEY BOWIES
                                                                                                    02 ip         $000.69°
                                                                                                    0000856274         MAR 25 2015
                                                                                                     fAILED FROM ZIP CODE 75201
                                                                                      ftve&£ct£*o\
                                                                  sUmc^^ ^-rh
                                           CASE: 05-14-01514-CV
                                           LAKEITH AMIR-SHARIF
                                           #1505969
                                           RAMSEY II PRISON UNIT
                                           1200 FM 655
                                           ROSHARON, TX 77583-8602
                                      i*5833& i i SS     •||JI«|l.|ll,»l.|..j.|.ll|.|»|Hj|l|.,|).||.hll„.„.i.».lj»|»
'Saxkmiee. e>i, £0/6
                            /       / i ,/ j, ^/s^?A
                          A4rr^iAAL m^PA/AA-/
                          /%0oYAZ/6SS
                                AAvvo, yTr?sS3-S'6oSL
                            . 3 - ?££               CLERKUS5A,HMggTR,CT

         //Yd*;Y^ A/AYjyYA'AJs>ryic'Sj 7#yA
 fikAflAoz




(•?'•> A/AAAy;- cAA^i/A/Ay'A&YyAlA; a A- •?/Ys/A&)